Exhibit 10.1


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 16, 2018 (the
“Effective Date”), is between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and JAMES E. MEYER (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of January 10, 2018 (the “Prior Agreement”); and


WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.


In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:
1.Employment. Subject to the terms and conditions of this Agreement, the Company
hereby employs the Executive, and the Executive hereby agrees to continue his
employment with the Company.
2.Duties and Reporting Relationship. (a)  The Executive shall continue his
employment as the Chief Executive Officer of both the Company and Sirius XM
Holdings Inc. (“Holdings”), and shall have the rights, powers, authorities and
duties commensurate with the position of the Chief Executive Officer. The
Executive shall also continue as a member of the Board of Directors of Holdings
(the “Board”). During the Term (as defined below), the Executive shall, on a
full-time basis and consistent with the needs of the Company and Holdings to
achieve the goals of the Company and Holdings, use his skills and render
services to the best of his ability, and devote all of his working time and
efforts, in supervising the business and affairs of the Company and Holdings. In
addition, the Executive shall perform such other activities and duties
consistent with his position as the Board shall from time to time reasonably
specify and direct. During the Term, the Executive shall not perform any
consulting services for, or engage in any other business enterprises with, any
third parties without the express written consent of the Board, other than (i)
passive investments, (ii) service as a director and chairman of the board of
directors of Tivo Corporation, (iii) service as a director of Pandora Media,
Inc. (“Pandora”), (iv) service as a director of Charter Communications Inc., or
(v) service on other boards of directors with the express written consent of the
Board.
(b)    The Executive shall generally perform his duties and conduct his business
at the principal offices of the Company in New York, New York.
(c)    Unless otherwise required by law, administrative regulation or the
listing standards of the exchange on which Holdings’ shares are primarily
traded, the Executive, in his capacity as Chief Executive Officer, shall report
solely and exclusively to the full Board.


    



--------------------------------------------------------------------------------

2




3.    Term. The term of this Agreement shall commence on the Effective Date and
shall end on December 31, 2019, unless terminated earlier pursuant to the
provisions of Section 6 (the “Term”).
4.    Compensation. (a)  During the Term, the Executive shall be paid an annual
base salary of $2,000,000 (the “Base Salary”). All amounts paid to the Executive
under this Agreement shall be in U.S. dollars. The Base Salary shall be paid at
least monthly and, at the option of the Company, may be paid more frequently.
(b)    On January 2, 2019, subject to the Executive’s continued employment with
the Company through such date (except as otherwise provided in Section 6(f)),
the Executive shall be granted a number of restricted stock units equal to
$7,500,000 divided by the closing price of Holdings’ common stock, par value
$.001 per share (the “Common Stock”), on the Nasdaq Global Select Market on such
day. Such restricted stock units shall be subject to the terms and conditions
set forth in the Restricted Stock Unit Agreement attached to this Agreement as
Exhibit A.
(c)    All compensation paid to the Executive hereunder shall be subject to any
payroll and withholding deductions required by applicable law, including, as and
where applicable, federal, New York State and New York City income tax
withholding, federal unemployment tax and social security (FICA).
5.    Additional Compensation; Expenses and Benefits. (a)  During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement. Such expenses shall be incurred in accordance with the policies and
procedures established by the Company. The Executive shall present to the
Company an itemized account of all expenses in such form as may be required by
the Company from time to time.
(b)    During the Term, the Executive shall be eligible to participate fully in
any other benefit plans, programs, policies and fringe benefits which may be
made available to the executive officers of the Company and/or Holdings
generally, including, without limitation, disability, medical, dental and life
insurance and benefits under the Company’s and/or Holdings’ 401(k) savings plan
and deferred compensation plan.
(c)    During the Term, the Executive shall be eligible to participate in any
bonus plans generally offered to executive officers of the Company and/or
Holdings. Bonus(es) will be subject to the Executive’s individual performance
and satisfaction of objectives established by the Board or the compensation
committee of the Board (the “Compensation Committee”), and further are subject
to the exercise of negative discretion to reduce bonus(es) as determined in the
sole discretion of the Compensation Committee. The Executive’s bonus for a year,
if any, shall be paid in the form of cash and, unless prohibited by law, will be
paid during the following year by March 15th of such following year.
6.    Termination. The date upon which the Executive’s employment with the
Company under this Agreement is deemed to be terminated in accordance with any
of the




--------------------------------------------------------------------------------

3




provisions of this Section 6 (or upon the originally scheduled expiration of the
Term on December 31, 2019) is referred to herein as the “Termination Date.” With
respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date. In the event of the Executive’s death, any amounts owed to the
Executive hereunder shall instead be paid to his designated beneficiary (or, if
none, to his estate).
(a)    The Company has the right and may elect to terminate this Agreement with
or without Cause at any time. For purposes of this Agreement, “Cause” means the
occurrence or existence of any of the following:
(i)    (A)  a material breach by the Executive of the terms of this Agreement,
(B) a material breach by the Executive of the Executive’s duty not to engage in
any transaction that represents, directly or indirectly, self-dealing with the
Company, Holdings or any of their affiliates (which, for purposes hereof, shall
mean any individual, corporation, partnership, association, limited liability
company, trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company or Holdings) which has not been approved by a majority of the
disinterested directors of the Board, or (C) the Executive’s violation of the
Company’s or Holdings’ Code of Ethics, or any other written Company or Holdings
policy that is communicated to the Executive in a similar manner as such policy
is communicated to other employees of the Company or Holdings, which is
demonstrably and materially injurious to the Company, Holdings or any of their
affiliates, if any such material breach or violation described in clauses (A),
(B) or (C), to the extent curable, remains uncured after fifteen (15) days have
elapsed following the date on which the Company gives the Executive written
notice of such material breach or violation;
(ii)    the Executive’s willful act of dishonesty, misappropriation,
embezzlement, intentional fraud, or similar intentional misconduct by the
Executive involving the Company, Holdings or any of their affiliates;
(iii)    the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;
(iv)    any damage of a material nature to any property of the Company, Holdings
or any of their affiliates caused by the Executive’s willful misconduct or gross
negligence;
(v)    the repeated nonprescription use of any controlled substance or the
repeated use of alcohol or any other non-controlled substance that, in the
reasonable good




--------------------------------------------------------------------------------

4




faith opinion of the Board, renders the Executive unfit to serve as an officer
of the Company, Holdings or their affiliates;
(vi)    the Executive’s failure to comply with the Board’s reasonable written
instructions consistent with his position on a material matter within five (5)
days; or
(vii)    conduct by the Executive that, in the reasonable good faith written
determination of the Board, manifests the Executive’s lack of fitness to serve
as an officer of the Company, Holdings or their affiliates, including but not
limited to a finding by the Board or any judicial or regulatory authority that
the Executive committed acts of unlawful harassment or violated any other state,
federal or local law or ordinance prohibiting discrimination in employment.
(b)    Termination of the Executive for Cause pursuant to Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than two-thirds of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 18, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board at such meeting prior to
such vote, finding that in the good faith opinion of the Board, the Executive
was found to have committed the conduct set forth in any of clauses (i) through
(vii) of Section 6(a) and specifying the particulars thereof in reasonable
detail. For purposes of Section 6(a), this Agreement shall terminate on the date
specified by the Board in the Notice of Termination for Cause and one (1) day
following the receipt by the Executive of a notice of a termination without
Cause.
(c)    (i)  This Agreement and the Executive’s employment shall terminate upon
the death of the Executive.
(ii)    If the Executive has suffered a “disability” (as such term is defined in
Section 409A, a “Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
The Executive shall not be terminated following a Disability except pursuant to
this Section 6(c)(ii). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 6(c)(ii). For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Disability Termination. This Agreement and the Executive’s employment shall
terminate on the day such Notice of Disability Termination is received by the
Executive.




--------------------------------------------------------------------------------

5




(d)    The Executive may elect to resign from his employment with the Company
and Holdings at any time with or without Good Reason (as defined below). Should
the Executive wish to resign from his employment with the Company and Holdings
during the Term for other than Good Reason, the Executive shall give at least
fourteen (14) days’ prior written notice to the Company. The Executive’s
employment and this Agreement shall terminate on the effective date of the
resignation set forth in the notice of resignation; provided that the Company
may, at its sole discretion, instruct the Executive to cease his active
employment and perform no more job responsibilities immediately upon or
following receipt of such notice from the Executive. Further, any resignation by
the Executive of his position with the Company shall be deemed a resignation of
his position with Holdings (and vice versa).
(e)    Should the Executive wish to resign from his employment with the Company
and Holdings during the Term for Good Reason following the Company’s failure to
cure an applicable event as contemplated below, the Executive shall give at
least seven (7) days’ prior written notice to the Company. The Executive’s
employment and the Term shall terminate on the date specified in such notice
given in accordance with the relevant provision; provided that the Company may,
at its sole discretion, instruct the Executive to cease his active employment
and perform no more job duties immediately upon or following receipt of such
notice from the Executive. Further, any resignation by the Executive of his
position with the Company shall be deemed a resignation of his position with
Holdings (and vice versa).
        For purposes of this Agreement, “Good Reason” shall mean the continuance
of any of the following events (without the Executive’s prior written consent)
for a period of thirty (30) days after delivery to the Company by the Executive
of a written notice within ninety (90) days of the Executive becoming aware of
the initial occurrence of such event, during which thirty (30)-day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event (and provided that the Executive’s effective date of resignation for
Good Reason is within one hundred thirty-five (135) days of the Good Reason
event):


(i)    the Executive ceasing to report solely and exclusively to the full Board
(unless otherwise required by Section 2(c)); or


(ii)     any requirement that the Executive report for work to a location more
than twenty-five (25) miles from the Company’s current headquarters for more
than thirty (30) days in any calendar year, excluding any requirement that
results from the damage or destruction of the Company’s current headquarters as
a result of natural disasters, terrorism, acts of war or acts of God or travel
in the ordinary course of business; or


(iii)     any reduction in the Base Salary; or


(iv)     any material breach by the Company of this Agreement (including but not
limited to the provisions of Section 2); or


(v)    any diminution of the Executive’s titles or any material diminution in
the Executive’s duties and/or responsibilities or authority, as set forth
herein.




--------------------------------------------------------------------------------

6






(f)    If the employment of the Executive is terminated by the Company for
Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive shall be entitled to (A) any earned but unpaid Base
Salary and any business expenses incurred but not reimbursed, in each case,
prior to the Termination Date and (B) any other vested benefits under any other
benefit or incentive plans or programs in accordance with the terms of such
plans and programs (collectively the compensation and benefits in clauses (A)
and (B), the “Accrued Payments and Benefits”). In the case of the Executive’s
termination of employment due to death or Disability, by the Company without
Cause, by the Executive for Good Reason or upon the expiration of this
Agreement, the Executive shall be entitled to (C) any earned but unpaid annual
bonus with respect to the year prior to the year of termination; (D) a prorated
annual bonus for the year in which his employment is terminated, in any such
case, determined pursuant to the terms of the applicable bonus plan (other than
any requirement of continued employment) and in accordance with the terms of
Section 5(c), based on actual performance for such year, and payable at such
time as the annual bonuses for such year are paid to other senior executives of
the Company; and (E) any amount due to the Executive pursuant to Section 11(b)
(collectively the compensation in clauses (C), (D), and (E), the “Supplemental
Payments”). In addition, in the case of the Executive’s termination of
employment due to death or Disability, by the Company without Cause or by the
Executive for Good Reason, in any event prior to January 2, 2019, then, in lieu
of the restricted stock units contemplated by Section 4(b), the Executive shall
instead be entitled to receive, without setoff, counterclaim or other
withholding, except as set forth in Section 4(c), a lump sum cash amount equal
to $7,500,000 (the “Equity Payment”). In the case of the Executive’s termination
of employment due to death or Disability, by the Company without Cause or by the
Executive for Good Reason, then the Executive shall be entitled to receive, in
addition to the Accrued Payments and Benefits, the Supplemental Payments and the
Equity Payment, the following payments from the Company:
(i)    without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), a lump sum cash amount equal to the remaining amount of his Base
Salary, at the rate in effect on the Termination Date, that would be payable
from the Termination Date through the originally scheduled expiration of the
Term on December 31, 2019;


(ii)    reimbursement for the costs of continuation of medical and dental
insurance coverage for the Executive and his dependents under the Company’s
health insurance plans in effect on the Termination Date, from the Termination
Date through the originally scheduled expiration of the Term on December 31,
2019, to be paid following the Executive’s submission of reasonable
documentation of any costs so incurred. The Executive shall have the option to
continue such benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) at his own expense to the extent permitted
by law for an additional eighteen (18) months; and


(iii)    except in the case of the Executive’s death or Disability,
reimbursement of a monthly amount equal to the actual monthly costs to the
Executive to obtain life insurance benefits substantially similar to those
benefits provided to the Executive, from the Termination Date through the
originally scheduled expiration of the Term on




--------------------------------------------------------------------------------

7




December 31, 2019; provided that (1) the amount of such monthly payments shall
not exceed twice the amount that the Company would have paid to provide such
life insurance benefit to the Executive if he were an active employee on the
Termination Date, and (2) such payments shall cease if the Executive obtains a
life insurance benefit from another employer during the remainder of such
period.


(g)    The Company’s obligations under Section 6(f) shall be conditioned upon
the Executive or his representative executing, delivering, and not revoking
during the applicable revocation period a waiver and release of claims against
the Company and Holdings, substantially in the form attached hereto as Exhibit B
(the “Release”) within sixty (60) days following the Termination Date; provided
that the General Counsel of the Company may waive such requirement in the case
of the Executive’s death. The lump sum amounts contemplated under Section 6(f)
shall be paid on the sixtieth (60th) day following the Termination Date.
(h)    If the employment of the Executive is terminated upon or after the
expiration of the Term, the Executive shall be entitled to (i) the Accrued
Payment and Benefits and (ii) the Supplemental Payments (to the extent not
previously paid pursuant to Section 6(f)).
(i)    Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company and Holdings) at the time
of his Separation from Service and if any portion of the payments or benefits to
be received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.
(j)    Following the termination of the Executive’s employment for any reason,
if and to the extent requested by the Board, the Executive agrees to resign, as
may then be applicable, from the Board, the Board of Directors of Pandora, all
fiduciary positions (including, without limitation, as trustee) and all other
offices and positions the Executive holds with the Company, Holdings or any of
their respective affiliates; provided that if the Executive refuses to tender
the Executive’s resignation after the Board has made such request, then the
Board will be empowered to remove the Executive from such offices and positions.
(k)    Notwithstanding anything contained in this Agreement, under no
circumstances shall the Company or Holdings be considered to have breached this
Agreement or to have terminated the Executive’s employment with or without
Cause, or shall a Good Reason event be deemed to have occurred, solely as a
result of Holdings merging with and/or into or otherwise effecting a business
combination with the Company, Liberty Media Corporation, any




--------------------------------------------------------------------------------

8




Qualified Distribution Transferee (as defined in the Investment Agreement, dated
as of February 17, 2009, between Holdings and Liberty Radio LLC, as amended) or
any of their respective wholly-owned subsidiaries, or any entity wholly-owned
jointly by any of the foregoing; provided, that, if Holdings is not the publicly
traded parent company of the combined enterprises, immediately following any
such merger or business combination, the Executive (i) shall have retained
substantially similar duties and responsibilities with such new publicly traded
parent company (the “New Parent Company”) (including, for the avoidance of
doubt, remaining the Chief Executive Officer of substantially the same business
and operations operated prior to such transaction by Holdings and the Company),
(ii) shall report solely and exclusively to the full board of directors of the
New Parent Company (unless otherwise required by Section 2(c)), and (iii) shall
serve on the board of directors of the New Parent Company, and provided further
that no circumstances shall have occurred at such time, which would separately
constitute a breach of the Agreement, termination of the Executive’s employment
(other than for Cause) or a Good Reason event.  Further, upon the consummation
of any such merger or business combination, New Parent Company shall assume the
rights and obligations of Holdings under this Agreement.  The parties also
acknowledge and agree that the assumption of the Executive’s equity awards by
any New Parent Company and any related adjustments to such awards effected
pursuant to the terms of the applicable incentive plan and equity award
agreements shall not be considered a breach of this Agreement.
7.    Nondisclosure of Confidential Information. (a)  The Executive acknowledges
that in the course of his employment he will occupy a position of trust and
confidence. The Executive shall not, except in connection with the performance
of his functions or as required by applicable law, disclose to others or use,
directly or indirectly, any Confidential Information.
(b)    “Confidential Information” shall mean information about the Company’s
and/or Holdings’ (and their respective affiliates’) business and operations that
is not disclosed by the Company or Holdings (or their respective affiliates) for
financial reporting purposes and that was learned by the Executive in the course
of his employment by the Company and/or Holdings, including, without limitation,
any business plans, product plans, strategy, budget information, proprietary
knowledge, patents, trade secrets, data, formulae, sketches, notebooks,
blueprints, information and client and customer lists and all papers and records
(including but not limited to computer records) of the documents containing such
Confidential Information, other than information that is publicly disclosed by
the Company and/or Holdings (or their respective affiliates) in writing, or
otherwise becomes publicly known other than as a result of the Executive’s
breach of this Section 7. The Executive acknowledges that such Confidential
Information is specialized, unique in nature and of great value to the Company
and/or Holdings, and that such information gives the Company and/or Holdings a
competitive advantage. The Executive agrees to deliver or return to the Company,
at the Company’s request at any time or upon termination or expiration of his
employment or as soon as possible thereafter, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of the Company and/or
Holdings or prepared by the Executive in the course of his employment by the
Company and/or Holdings;




--------------------------------------------------------------------------------

9




provided that the Executive will be able to keep his cell phones, personal
computers, personal contact list and the like so long as any Confidential
Information is removed from such items.
(c)    Nothing in this Agreement will preclude, prohibit or restrict the
Executive from (i) communicating with any federal, state or local administrative
or regulatory agency or authority, including but not limited to the Securities
and Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority. Nothing in this Agreement, or any other agreement between
the parties, prohibits or is intended in any manner to prohibit, the Executive
from (A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (B) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. This Agreement does
not limit the Executive’s right to receive an award (including, without
limitation, a monetary reward) for information provided to the SEC. The
Executive does not need the prior authorization of anyone at the Company to make
any such reports or disclosures, and the Executive is not required to notify the
Company that the Executive has made such reports or disclosures. Nothing in this
Agreement or any other agreement or policy of the Company is intended to
interfere with or restrain the immunity provided under 18 U.S.C. §1833(b). The
Executive cannot be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made (I) (x) in
confidence to federal, state or local government officials, directly or
indirectly, or to an attorney, and (y) for the purpose of reporting or
investigating a suspected violation of law; (II) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or
(III) in connection with a lawsuit alleging retaliation for reporting a
suspected violation of law, if filed under seal and does not disclose the trade
secret, except pursuant to a court order. The provisions of this Section 7(c)
are intended to comply with all applicable laws. If any laws are adopted,
amended or repealed after the execution of this Agreement, this Agreement shall
be deemed to be amended to reflect the same.
(d)    The provisions of this Section 7 shall survive indefinitely.
8.    Covenant Not to Compete. During the Executive’s employment with the
Company and during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever in (whether for his own account as an
individual proprietor, or as a partner, associate, stockholder, officer,
director, consultant, trustee or otherwise), or otherwise assist, any person or
entity engaged (a) in any operations involving the transmission or streaming of
radio entertainment programming in competition with the Company, (b) in the
business of manufacturing, marketing, selling or distributing vehicles, or (c)
in the business of telematics; provided that nothing in this Agreement shall
prevent the purchase or ownership by the Executive by way of investment of less
than five (5) percent of the shares or equity interest of any corporation or
other entity. Without limiting the generality of the foregoing, the Executive
agrees that, during the Restricted Period, the Executive shall not call on or
otherwise solicit




--------------------------------------------------------------------------------

10




business or assist others to solicit business from any of the customers of the
Company or its affiliates as to any product or service described in clauses (a)
or (c) above that competes with any product or service provided or marketed by
the Company or its affiliates at the end of the Term. The Executive agrees that,
during the Restricted Period, he will not, directly or indirectly, solicit or
assist others to solicit the employment of or hire any employee of Holdings, the
Company or their subsidiaries or Liberty Media Corporation without the prior
written consent of the Company. For purposes of this Agreement, the “Restricted
Period” shall mean three (3) years following the end of the Term. For purposes
of this Agreement, the term “radio” shall be defined broadly and shall include
any and all forms and mediums of audio distribution now existing or hereafter
developed, including terrestrial radio, streaming audio services and on-demand
audio services. The provisions of this Section 8 shall survive the termination
of the Executive’s employment and the Term.
9.    Change of Control Provisions. (a) Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including but not limited to any payment or benefit
received in connection with a change of control of the Company or Holdings or
the termination of the Executive’s employment, whether pursuant to the terms of
this Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce the Total Payments to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax (but in no event to less than zero);
provided that the Total Payments will only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal, and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state,
municipal, and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
(b)    In the case of a reduction in the Total Payments, the Total Payments will
be reduced in the following order: (i) payments that are payable in cash that
are valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a)
will be reduced (if necessary, to zero), with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section




--------------------------------------------------------------------------------

11




1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24), will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.


(c)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments will be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code (including, without limitation, any portion of such
Total Payments equal to the value of the covenant included in Section 8, as
determined by the Auditor or such other accounting, consulting or valuation firm
selected by the Company prior to the change of control and reasonably acceptable
to the Executive), in excess of the “base amount” (as set forth in Section
280G(b)(3) of the Code) that is allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments will be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.


(d)    At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including but
not limited to any opinions or other advice the Company or Holdings received
from Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing will be attached to the statement). If
the Executive objects to the Company’s calculations, the Company will pay to the
Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 9. All determinations required by this Section 9 (or requested by either
the Executive or the Company in connection with this Section 9) will be at the
expense of the Company. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section 9
will not of itself limit or otherwise affect any other rights of the Executive
under this Agreement.






--------------------------------------------------------------------------------

12




(e)    If the Executive receives reduced payments and benefits by reason of this
Section 9 and it is established pursuant to a determination of a court which is
not subject to review or as to which the time to appeal has expired, or pursuant
to an Internal Revenue Service proceeding, that the Executive could have
received a greater amount without resulting in any Excise Tax, then the Company
shall thereafter pay the Executive the aggregate additional amount which could
have been paid without resulting in any Excise Tax as soon as reasonably
practicable.


10.    Remedies. The Executive and the Company agree that damages for breach of
any of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond. The Executive believes, as of the date of this
Agreement, that the provisions of this Agreement are reasonable and that the
Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8, this Agreement shall, to the extent applicable in the
circumstances before such court or arbitrator, be deemed to be modified to
restrict the Executive’s competition with the Company to the maximum extent of
time, scope and geography which the court or arbitrator shall find enforceable,
and such provisions shall be so enforced.
11.    Consulting Agreement. (a) Upon the expiration of this Agreement on
December 31, 2019, or upon any earlier resignation by the Executive for Good
Reason or any earlier termination of the Executive’s employment by the Company
without Cause (other than due to the Executive’s death or Disability), the
Company shall offer the Executive a three-year consulting agreement, subject to
the terms and conditions set forth in the Consulting Agreement attached to this
Agreement as Exhibit C (the “Consulting Agreement”). The Executive’s duties
under the Consulting Agreement shall not unreasonably interfere with any
subsequent employment by the Executive, which employment shall, in all cases,
comply with the restrictions set forth in Sections 7 and 8.
(b)    In the event of the Executive’s death or Disability, or in the event that
the Company fails to offer the Executive the Consulting Agreement in accordance
with Section 11(a), then, on the sixtieth (60th) day following his death or
Disability (or, if applicable, the sixtieth (60th) day following the Termination
Date), the Company will pay to the Executive a lump sum amount of $9,600,000 as
compensation for the lost Consulting Agreement; provided that the Executive or
his representative shall be required to execute a release in accordance with
Section 6(g) as a condition to the Company’s obligation to make such payment;
provided further, however, that the General Counsel of the Company may waive
such requirement in the case of the Executive’s death. Except in the case where
the Company fails to offer the Consulting Agreement to the Executive upon the
expiration of this Agreement, no amounts shall be payable pursuant to this
Section 11(b) as a result of any termination of the Executive’s employment upon
or following the expiration of the Term.


(c)    In the event the Consulting Agreement is executed, and subsequently
terminated prior to the expiration of the Consulting Agreement as a result of
the Executive’s




--------------------------------------------------------------------------------

13




death or Disability or by the Company without Cause (as defined in this
Agreement to the extent applicable) or by the Executive after a material breach
of Consulting Agreement by the Company, the Company shall continue to pay the
Executive, without set-off, counterclaim or other withholding, the monthly
consulting fee through the originally scheduled expiration date of the
Consulting Agreement.


12.    Indemnification. The Company shall indemnify the Executive, both during
and after the Term, to the full extent provided in the Company’s and Holdings’
respective Certificates of Incorporation and Bylaws and the law of the State of
Delaware in connection with his activities as an officer or director of the
Company and Holdings; provided that the indemnification required by this Section
12 shall not be construed to be the exclusive indemnification available to the
Executive.
13.    Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including but not limited to the Prior Agreement, but excluding any equity award
agreements between the Executive and the Company or Holdings. Nothing herein is
intended to supersede or waive obligations of the Executive to comply with any
assignment of invention provisions applicable to the Executive under the Code of
Ethics or any assignment of invention agreement(s) between the Company or
Holdings and the Executive, or to supersede or waive the Executive’s right to
unpaid Base Salary and benefits unconditionally accrued prior to the date hereof
under the Prior Agreement.
14.    Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.
15.    Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.
16.    Assignment. The Executive may not assign any of his rights or delegate
any of his duties hereunder without the prior written consent of the Company.
The Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company or Holdings by merger or purchase of all or
substantially all of the Company’s or Holdings’ assets shall assume this
Agreement.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.
18.    Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally




--------------------------------------------------------------------------------

14




recognized overnight courier (with next day delivery specified) and five (5)
days after mailing by registered or certified mail:
if to the Company:

Sirius XM Radio Inc.
1290 Avenue of the Americas
11th Floor
New York, New York 10104
Attention: General Counsel
Telecopier: (212) 584-5353
if to the Executive:

Address on file at the offices
of the Company
or to such other person or address as either party shall furnish in writing to
the other party from time to time.
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.
20.    Non-Mitigation. The Executive shall not be required to mitigate damages
or seek other employment in order to receive compensation or benefits under
Section 6 or 11; nor shall the amount of any benefit or payment (except as
expressly provided herein) provided for under Section 6 or 11 be reduced by any
compensation earned by the Executive as the result of employment by another
employer.
21.    Arbitration. (a)  The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company or
Holdings, or the termination of the Executive’s employment, such dispute shall
be submitted to binding arbitration under the rules of the American Arbitration
Association regarding resolution of employment disputes in effect at the time
such dispute arises. The arbitration shall take place in New York, New York,
before a single experienced arbitrator licensed to practice law in New York and
selected in accordance with the American Arbitration Association rules and
procedures. Except as provided below, the Executive and the Company agree that
this arbitration procedure will be the exclusive means of redress for any
disputes relating to or arising from the Executive’s employment with the Company
or Holdings or his termination, including but not limited to disputes over
rights provided by federal, state, or local statutes, regulations, ordinances,
and common law, including all laws that prohibit discrimination based on any
protected classification. The parties expressly waive the right to a jury trial,
and agree that the arbitrator’s award shall be final and binding on both
parties, and shall not be appealable. The arbitrator shall have the discretion
to award monetary and other damages, and any other relief that the arbitrator
deems appropriate and is allowed by law. The arbitrator shall also have




--------------------------------------------------------------------------------

15




the discretion to award the prevailing party reasonable costs and attorneys’
fees incurred in bringing or defending an action, and shall award such costs and
fees to the Executive in the event the Executive prevails on the merits of any
action brought hereunder.
(b)    The Company shall pay the cost of any arbitration proceedings under this
Agreement if the Executive prevails in such arbitration on at least one
substantive issue.
(c)    The Company and the Executive agree that the sole dispute that is
excepted from Section 21(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Sections 7, 8
or 10, which action may be brought in addition to, or in place of, an
arbitration proceeding in accordance with Section 21(a).
22.    Compliance with Section 409A. (a)  To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A (it being understood that certain compensation
arrangements under this Agreement are intended not to be subject to Section
409A). This Agreement shall be construed, to the maximum extent permitted, in a
manner to give effect to such intention. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of the Executive’s
employment that constitute Nonqualified Deferred Compensation may only be made
upon a Separation from Service. Neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold the Executive harmless
from any or all such taxes, interest or penalties, or liability for any damages
related thereto. The Executive acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.
(b)    With respect to any amount of expenses eligible for reimbursement under
this Agreement, such expenses will be reimbursed by the Company within thirty
(30) days following the date on which the Company receives the applicable
invoice from the Executive in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
(c)    Each payment under this Agreement shall be regarded as a “separate
payment” and not one of a series of payments for purposes of Section 409A.
23.    Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.
24.    Executive’s Representation. The Executive hereby represents and warrants
to the Company that he is not now under any contractual or other obligation that
is inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.




--------------------------------------------------------------------------------

16




25.    Survivorship. Upon the expiration or other termination of this Agreement
or the Executive’s employment with the Company, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.
26.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid to the Executive pursuant to
this Agreement or any other agreement or arrangement with the Company, Holdings
or any of their respective affiliates, which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company, Holdings or any of their respective affiliates
pursuant to, but only to the extent required by, any such law, government
regulation or stock exchange listing requirement).




--------------------------------------------------------------------------------

17




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SIRIUS XM RADIO INC.



By:    /s/ Patrick L. Donnelly    
    Patrick L. Donnelly
    Executive Vice President, General Counsel
    and Secretary



    /s/ James E. Meyer    
    JAMES E. MEYER






--------------------------------------------------------------------------------






Exhibit A
THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. THE
RSUs MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.


SIRIUS XM HOLDINGS INC.
2015 LONG-TERM STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated January 2, 2019,
is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
JAMES E. MEYER (the “Executive”).


1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement, dated as of August 16, 2018, between Sirius XM Radio
Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the Company
hereby grants ________________1 restricted share units (“RSUs”) to the
Executive. Each RSU represents the unfunded, unsecured right of the Executive to
receive one share of common stock, par value $.001 per share, of the Company
(each, a “Share”) on the date specified in this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.


3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been issued.




1 To be $7,500,000 divided by closing price on January 2, 2019, in accordance
with Section 4(b) of the Employment Agreement


A-1    



--------------------------------------------------------------------------------





4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on December 31, 2019, the Company
shall issue, or cause there to be transferred, to the Executive an amount of
Shares representing an equal number of the RSUs granted to the Executive under
this Agreement, if the Executive continues to be employed by Sirius XM on
December 31, 2019.


(b) If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM terminates due to death or “Disability”
(as defined in the Employment Agreement), by Sirius XM without “Cause” (as
defined in the Employment Agreement), or by the Executive for “Good Reason” (as
defined in the Employment Agreement), the RSUs, to the extent not previously
settled, cancelled or forfeited, shall immediately become vested and the Company
shall issue, or cause there to be transferred, to the Executive the amount of
Shares equal to the number of RSUs granted to the Executive under this Agreement
(to the extent not previously transferred, cancelled or forfeited), as adjusted
pursuant to Section 2 above, if applicable. The foregoing condition that the
Executive be an employee of Sirius XM shall, in the event of the termination of
the Executive’s employment with Sirius XM due to death or Disability, by Sirius
XM without Cause or by the Executive for Good Reason, be waived by the Company;
provided that the Executive executes a release in accordance with Section 6(g)
of the Employment Agreement (except that the Company’s general counsel may waive
such requirement in the event of the Executive’s death).


5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.


6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to his designated beneficiary (or, if none, to his estate).


7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of the Shares pursuant to this Agreement,
collect from the Executive the amount of any such tax to the extent not
previously withheld in any manner permitted by the Plan.




A-2    



--------------------------------------------------------------------------------





8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM, or in any way limit the right of Sirius XM to terminate the employment of
the Executive at any time, subject to the terms of the Employment Agreement, or
any other written employment or similar written agreement between or among the
Company, Sirius XM and the Executive.


9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and the RSUs.


10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Sirius XM’s intranet site and the Executive agrees to
review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to the RSUs.


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 21 of the
Employment Agreement.


12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):


Company:        Sirius XM Holdings Inc.
1290 Avenue of the Americas
11th Floor
New York, New York 10104
Attention: General Counsel


Executive:        Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.




A-3    



--------------------------------------------------------------------------------





13. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.


14. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SIRIUS XM HOLDINGS INC.            


By:
 
 
 
 
 
Dara F. Altman
 
 
JAMES E. MEYER
 
Executive Vice President and
 
 
 
 
Chief Administrative Officer
 
 
 





A-4    



--------------------------------------------------------------------------------






Exhibit B
AGREEMENT AND RELEASE
This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between JAMES E. MEYER (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).
The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:
1.    The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).
2.    The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of Section 6(f) of the Employment
Agreement between the Executive and the Company, dated as of August 16, 2018
(the “Employment Agreement”); provided that no such severance shall be paid or
provided if the Executive revokes this Agreement pursuant to Section 4 below.
The Executive acknowledges and agrees that he is entering into this Agreement in
consideration of such severance benefits and the Company’s agreements set forth
herein. All vacation pay earned and unused as of the Termination Date will be
paid to the Executive to the extent required by law. Except as set forth above,
the Executive will not be eligible for any other compensation or benefits
following the Termination Date other than any vested accrued benefits under the
Company’s compensation and benefit plans, and other than the rights, if any,
granted to the Executive under the terms of any stock option, restricted stock,
restricted stock unit or other equity award agreements or plans.
3.    The Executive, for himself, and for his heirs, attorneys, agents, spouse
and assigns, hereby waives, releases and forever discharges Sirius XM Holdings
Inc., the Company and their respective parents, subsidiaries, and affiliated
companies and its and their predecessors, successors, and assigns, if any, as
well as all of their officers, directors and employees, stockholders, agents,
servants, representatives, and attorneys, and the predecessors, successors,
heirs and assigns of each of them (collectively “Released Parties”), from any
and all grievances, claims, demands, causes of action, obligations, damages
and/or liabilities of any nature whatsoever, whether known or unknown, suspected
or claimed, which the Executive ever had, now has, or claims to have against the
Released Parties, by reason of any act or omission occurring before the
Executive’s execution hereof that arise out of his employment or other service
with the Released Parties or the termination of such employment or service,
including, without limiting the generality of the foregoing, (a) any act, cause,
matter or thing stated, claimed or alleged, or which was or which could have
been alleged in any manner against the


B-1    



--------------------------------------------------------------------------------





Released Parties prior to the execution of this Agreement and (b) all claims for
any payment under the Employment Agreement; provided that nothing contained in
this Agreement shall affect the Executive’s rights (i) to indemnification from
the Company as provided in the Employment Agreement or otherwise; (ii) to
coverage under the Company’s insurance policies covering officers and directors;
(iii) to other benefits which by their express terms extend beyond the
Executive’s separation from employment (including, without limitation, the
Executive’s rights under Section 6(f) of the Employment Agreement); and (iv)
under this Agreement, and (c) all claims for discrimination, harassment and/or
retaliation, under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the New York State Human Rights Law, as
amended, as well as any and all claims arising out of any alleged contract of
employment, whether written, oral, express or implied, or any other federal,
state or local civil or human rights or labor law, ordinances, rules,
regulations, guidelines, statutes, common law, contract or tort law, arising out
of or relating to the Executive’s employment with and/or separation from the
Company, including but not limited to the termination of his employment on the
Termination Date, and/or any events occurring prior to the execution of this
Agreement.
4.    The Executive specifically waives all rights or claims that he has or may
have under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§§ 621‑634, as amended (“ADEA”), including, without limitation, those arising
out of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21) / forty-five (45)]2 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.
5.    Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.
6.    This release does not affect or impair the Executive’s rights with respect
to workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.
7.    The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.


2 To be determined by the Company in connection with the termination.


B-2    



--------------------------------------------------------------------------------







8.    The Executive shall not make any disparaging remarks about any of Sirius
XM Holdings Inc. (“Holdings”), the Company, Liberty Media Corporation or any of
their directors, officers, agents or employees (collectively, the
“Nondisparagement Group”) and/or any of their respective practices or products;
provided that the Executive may provide truthful and accurate facts and opinions
about any member of the Nondisparagement Group where required to do so by law
and may respond to disparaging remarks about the Executive made by any member of
the Nondisparagement Group. The Company and Holdings shall not, and they shall
instruct their officers not to, make any disparaging remarks about the
Executive; provided that any member of the Nondisparagement Group may provide
truthful and accurate facts and opinions about the Executive where required to
do so by law and may respond to disparaging remarks made by the Executive or his
agents or family members.
9.    The parties expressly agree that this Agreement shall not be construed as
an admission by any of the parties of any violation, liability or wrongdoing,
and shall not be admissible in any proceeding as evidence of or an admission by
any party of any violation or wrongdoing. The Company expressly denies any
violation of any federal, state, or local statute, ordinance, rule, regulation,
order, common law or other law in connection with the employment and termination
of employment of the Executive.
10.    In the event of a dispute concerning the enforcement of this Agreement,
the finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 21(a) and
21(b) of the Employment Agreement.
11.    The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.
12.    This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.
13.    This Agreement, the Employment Agreement, [and list any outstanding award
agreements] between the Executive and the Company [or Sirius XM Holdings Inc.,
as applicable,] contain the entire agreement of the parties as to the subject
matter hereof. No modification or waiver of any of the provisions of this
Agreement shall be valid and enforceable unless such modification or waiver is
in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.


B-3    



--------------------------------------------------------------------------------





14.    The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement
(including but not limited to the foregoing release), that they have read this
Agreement, and they are fully aware of its legal effects. The Executive and the
Company further represent and warrant that they enter into this Agreement
knowingly and voluntarily, without any mistake, duress, coercion or undue
influence, and that they have been provided the opportunity to review this
Agreement with counsel of their own choosing. In making this Agreement, each
party relies upon his or its own judgment, belief and knowledge, and has not
been influenced in any way by any representations or statements not set forth
herein regarding the contents hereof by the entities who are hereby released, or
by anyone representing them.
15.    This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.
16.    The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including,
without limitation, copies) obtained or created by the Executive in the course
of his employment with the Company on or before the Termination Date; provided
that the Executive will be able to keep (a) his cell phones, personal computers,
personal contact list and the like so long as any confidential information is
removed from such items and (b) any documents and materials he reasonably
determines will be necessary to perform his obligations under the Consulting
Agreement by and between the Executive and the Company, if applicable.
17.    Any existing obligations the Executive has with respect to
confidentiality, nonsolicitation of clients, nonsolicitation of employees and
noncompetition, in each case with the Company or its affiliates, shall remain in
full force and effect, including, but not limited to, Sections 7 and 8 of the
Employment Agreement.
18.    Any disputes arising from or relating to this Agreement shall be subject
to arbitration pursuant to Section 21 of the Employment Agreement.
19.    Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.


B-4    



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.
SIRIUS XM RADIO INC.


 
 
 
 
SIRIUS XM RADIO INC.
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
JAMES E. MEYER



B-5    



--------------------------------------------------------------------------------






Exhibit C
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) by and between James E. Meyer
(“Consultant”) and Sirius XM Radio Inc. (the “Company”) (collectively referred
to as the “Parties”), is effective as of _________, 20__ (the “Effective Date”).
RECITALS
WHEREAS, prior to the Effective Date, Consultant was employed by the Company as
its Chief Executive Officer pursuant to the Employment Agreement between the
Parties, dated as of August 16, 2018 (the “Employment Agreement”); and
WHEREAS, the Company wishes to retain Consultant to perform consulting services
and fulfill certain related duties and obligations under the terms and
conditions of this Agreement;
NOW THEREFORE, for and in consideration of the mutual promises and covenants set
forth herein, the Parties hereby agree as follows:
1.Consulting Services. (a) During the term of this Agreement, Consultant will
render consulting services related to his specialized areas of knowledge,
experience and expertise (including, but not limited to, assisting with the
transition of the executive officers of the Company and Sirius XM Holdings Inc.
(“Holdings”), meeting with Company clients and customers, and such other
services as may be reasonably requested by the Chairman of the Board of
Directors of Holdings or the Chief Executive Officer of the Company or Holdings
from time to time). Consultant will have no authority to bind the Company,
Holdings or any of their subsidiaries or affiliates, nor to act on their behalf,
nor to make decisions for the Company, Holdings or any of their subsidiaries or
affiliates. The Company, being ultimately interested only in the results of
Consultant’s performance of the services set forth in this Agreement, will give
only broad direction to Consultant. Consultant will determine the method,
details and means of performing the services contemplated by this Agreement.
Notwithstanding the foregoing, the level of bona fide services Consultant
performs for the Company hereunder will not exceed 20% of the average level of
bona fide services Consultant performed during the 36-month period preceding the
Effective Date.
(b) This Agreement will commence on the Effective Date and will continue until,
and will end upon, the three (3)-year anniversary of the Effective Date.
(c) In consideration of Consultant’s agreement to perform and his performance of
the consulting services, during the term of this Agreement, the Company will pay
Consultant $3,200,000 per year, payable in accordance with the Company’s regular
payroll practices (but in no event less frequently than monthly). During the
term of this Agreement, Consultant and his dependents will be eligible to
participate in the Company’s medical, dental and life insurance


C-1    



--------------------------------------------------------------------------------





plans, subject to the terms and conditions of such plans; provided that, in the
event the Company determines that Consultant and his dependents may not
participate in the Company’s applicable medical and dental plan(s), (i) the
Company will pay to Consultant a lump sum cash amount, on the sixtieth (60th)
day following such determination, equal to the costs of continuation of medical
and dental insurance coverage for Consultant and his dependents under the
Company’s medical and dental insurance plan(s) in effect on the date of such
determination from the date of such determination through the eighteen
(18)-month anniversary of the Effective Date (less any amounts payable by the
Company under the Employment Agreement in respect of medical and/or dental
insurance coverage during any portion of such period) and (ii) thereafter
Consultant will have the option to continue such benefits pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), to the extent
permitted by law and the terms and conditions of the applicable plan(s), through
the three (3)-year anniversary of the Effective Date, at the Company’s expense.
In the event that, during the three (3)-year period following the Effective
Date, Consultant and his dependents are not eligible to participate in the
Company’s medical, dental or life insurance plan(s), and also not eligible for
such coverage under COBRA, the Company will pay Consultant a monthly amount
equal to the actual monthly costs to Consultant to obtain medical, dental and/or
life insurance benefits substantially similar to those benefits that would have
been provided to Consultant and his dependents under the Company’s plans through
the third (3rd) anniversary of the Effective Date (less any amounts payable by
the Company under the Employment Agreement in respect of medical, dental and/or
life insurance coverage during any portion of such period); provided that (1)
the amount of such monthly payments will not exceed twice the amount that the
Company would have paid to provide such benefit to Consultant and his dependents
if he were an active employee on the Effective Date, (2) such payments will
cease if Consultant obtains such benefit from another employer following the
eighteen (18)-month anniversary of the Effective Date, and (3) any such payments
will be reduced by the amount of any lump sum payment made in accordance with
this Section 1(c).
(d) Upon reasonable documentation of expenses from Consultant, the Company will
reimburse Consultant in accordance with the Company’s expense reimbursement
policies for all reasonable business expenses incurred by Consultant in the
performance of Consultant’s services under this Agreement. Notwithstanding the
foregoing, any expense in excess of $10,000 to be incurred by Consultant in
connection with this Agreement will require the prior written approval of the
Company.
(e) Consultant hereby assigns exclusively to the Company the ownership of all
work product prepared or provided by Consultant to the Company or otherwise
generated as a result of Consultant’s provision of consulting services
hereunder, along with all intellectual property rights (including, without
limitation, all copyrights) related thereto.
(f) The Company acknowledges that Consultant’s services hereunder will be
provided by Consultant on a nonexclusive basis, and that Consultant may engage
in any other business activities as long as such activities (i) do not interfere
with or harm the operations of the Company, Holdings or any of their
subsidiaries or affiliates; (ii) do not materially interfere with Consultant’s
obligations to the Company under this Agreement; and (iii) are consistent with
the


C-2    



--------------------------------------------------------------------------------





Consultant’s continuing obligations to the Company and Holdings which, under the
Employment Agreement, survive his termination of employment.
2.    Prior Agreement Restrictive Covenants. Consultant warrants and represents
that he has complied, and by this Agreement agrees that he will continue to
comply, with all applicable terms of the Employment Agreement. The Parties agree
and acknowledge that this Agreement supplements the Employment Agreement to the
extent set forth herein and that in all other respects the applicable terms of
the Employment Agreement remain in full force and effect. Consultant
acknowledges and agrees that the restrictive covenant provisions set forth in
the Employment Agreement remain in full force and effect to the fullest extent
provided therein.
3.    Independent Contractor. Consultant warrants that, during the term of this
Agreement, Consultant will at all times be and remain an independent contractor,
and Consultant will not be considered the agent, partner, principal, employee or
servant of the Company, Holdings or any of their subsidiaries or affiliates.
Consultant will be free to exercise Consultant’s own judgment as to the manner
and method of providing the consulting services to the Company, subject to
applicable laws and requirements reasonably imposed by the Company. Consultant
acknowledges and agrees that, during the term of this Agreement, Consultant will
not be treated as an employee of the Company, Holdings or any of their
subsidiaries or affiliates for purposes of federal, state, local or foreign
income or other tax withholding, nor unless otherwise specifically provided by
law, for purposes of the Federal Insurance Contributions Act, the Social
Security Act, the Federal Unemployment Tax Act or any workers’ compensation law
of any state or country (or subdivision thereof), or for purposes of benefits
provided to employees of the Company, Holdings or any of their subsidiaries or
affiliates under any employee benefit plan, program, policy or arrangement
(including, without limitation, vacation, holiday and sick leave benefits).
Consultant acknowledges and agrees that as an independent contractor, Consultant
will be required, during the term of this Agreement, to pay any applicable taxes
on the fees paid to Consultant, and to provide his workers’ compensation
insurance and any other coverage required by law. Consultant will at all times
indemnify, hold harmless and defend the Company for all liabilities, losses,
damages, costs (including, without limitation, legal costs and other
professional fees on an indemnity basis) and expenses of whatsoever nature
incurred or suffered by the Company, Holdings or any of their subsidiaries or
affiliates arising from: (a) any income taxes or other taxes due on amounts paid
to or on behalf of Consultant by the Company, or any other required remittances
to any governmental entities, agencies or programs (including, without
limitation, any interest, penalties or gross-ups thereon) arising in respect of
Consultant for which the Company, Holdings or any of their subsidiaries or
affiliates is called upon to account to the relevant taxing authority; and (b)
any liability for any employment-related claim or any claim based on worker
status brought by Consultant against the Company, Holdings or any of their
subsidiaries or affiliates arising out of or in connection with Consultant’s
provision of services pursuant to this Agreement. Consultant hereby acknowledges
that Consultant will have no recourse against the Company or Holdings (or any of
their directors, officers, personnel, representatives, agents, successors,
subsidiaries or affiliates) for any such liability, loss, damage, cost or
expense.


C-3    



--------------------------------------------------------------------------------





4.    Indemnification. The Company will indemnify Consultant during the term of
this Agreement and thereafter to the full extent permitted by law as if he were
an officer of the Company for all claims related to or arising out of his
serving as a consultant of the Company hereunder; provided that in no event will
Consultant be indemnified pursuant to this Section 4 in connection with any
claims, causes of action, demands, fees or liabilities of any kind whatsoever,
arising out of or relating to (a) the enforcement of the Company’s rights
hereunder or with respect to the Employment Agreement or any agreements
identified in the Employment Agreement or (b) Consultant’s illegal conduct,
fraud (including, without limitation, undiscovered financial fraud),
embezzlement or other willful misconduct.
5.    Early Termination of Agreement. In the event this Agreement is terminated
prior to its expiration due to Consultant’s death or disability or by the
Company without Cause (as defined in the Employment Agreement to the extent
applicable) or by Consultant after a material breach of this Agreement by the
Company, the Company will continue to pay Consultant, without set-off,
counterclaim or other withholding, the consulting fee through the originally
scheduled expiration date of this Agreement, and will continue to provide
Consultant and his dependents with COBRA (or other medical, dental and/or life
insurance benefits) consistent with Section 1(c) through the originally
scheduled expiration date of this Agreement.
6.    Survival. Sections 2, 3 and 4 will survive and continue in full force in
accordance with the terms thereof, notwithstanding any termination of this
Agreement.
7.    Severability. The Parties agree that if any provision of this Agreement is
declared or determined by any court of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions will not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Agreement.
8.    Entire Agreement; Amendment. Except as otherwise set forth herein, this
Agreement represents the entire agreement and understanding between Consultant
and the Company concerning the specific subject matter of this Agreement and
supersedes and replaces any and all prior agreements and understandings between
Consultant and the Company concerning the specific subject matter of this
Agreement. Any modification or amendment of this Agreement, or additional
obligation assumed in connection with this Agreement, will be effective only if
placed in writing and signed by both Parties or by authorized representatives of
each of the Parties.
9.    Captions; Drafter Protection. This Agreement’s headings and captions are
provided for reference and convenience only, and will not be employed in the
construction of this Agreement. It is agreed and understood that the general
rule pertaining to construction of contracts, that ambiguities are to be
construed against the drafter, will not apply to this Agreement.
10.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


C-4    



--------------------------------------------------------------------------------





11.    Binding Effect; Assignment. Neither this Agreement, nor any rights or
benefits hereunder, may be assigned, delegated, transferred, pledged or
hypothecated without the prior written consent of the Parties, except that the
Company may assign this Agreement to any assignee of or successor to
substantially all of the business or assets of the Company or Holdings or any
direct or indirect subsidiary of either of them without prior written consent of
Consultant. In the event of Consultant’s death, any amounts owed to Consultant
hereunder shall instead be paid to his designated beneficiary (or, if none, to
his estate).
12.    No Reliance. Consultant acknowledges and agrees that he has not relied
upon any advice whatsoever from the Company as to any provision of this
Agreement, including, but not limited to, the taxability, whether pursuant to
federal, state, local or foreign income tax statutes or regulations, or
otherwise, of the payments made, action taken, or consideration transferred
hereunder and that Consultant will be solely liable for all tax obligations
arising therefrom.
13.    Governing Law; Arbitration. This Agreement will be governed by and
construed and enforced according to the laws of the State of New York. Any
disputes arising from or relating to this Agreement shall be subject to
arbitration pursuant to Section 21 of the Employment Agreement (which provisions
shall be deemed expanded to apply to any dispute concerning or relating to
Consultant’s service with the Company or Holdings, or the termination of
Consultant’s service).
14.    No Waiver. The failure of any party to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, will not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement will remain in full force and effect as if no such forbearance or
failure of performance had occurred.
15.    Warranties. Consultant warrants that he will not deliver or disclose to
the Company information which infringes any property right of any third party
relating to proprietary or trade secret information or copyrights. Consultant
warrants that he is not a party to any other existing agreement which would
prevent him from entering into this Agreement or which would adversely affect
this Agreement, and agrees that he will not, during the term of this Agreement,
enter into any such agreement.
16.    Confidentiality. Unless otherwise required by law or regulation, or as
necessary to perform his services for the Company hereunder, Consultant agrees
to maintain absolute confidentiality of the services performed by Consultant
hereunder and the information, reports and other work product produced by, or
made available to, Consultant in connection with this Agreement or his services
hereunder.
17.    Voluntary Execution. Consultant acknowledges that he is executing this
Agreement voluntarily and of his own free will. Consultant further acknowledges
that he has read, fully understands and intends to be bound by the terms of this
Agreement, and has had an opportunity to carefully review it with his attorney
prior to executing it or warrants that he has chosen not to have his attorney
review this Agreement.


C-5    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
SIRIUS XM RADIO INC.
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
JAMES E. MEYER
 
 
 
 
 



C-6    

